                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 IN RE:

 Debra C. Jeffries                                    Bankruptcy No. 19-56859-mlo
                                                      Honorable Maria L.Oxholm
             Debtor                                   Chapter 13
 _____________________________________/



                           CERTIFICATE OF NO RESPONSE

         I, Tricia Terry, hereby certify under penalty of perjury that the Chapter 13 Plan
 Modification in this case was filed and served on the Debtor, the Trustee, and all
 creditors on May 22, 2020 and pursuant to L.B.R. 3007-1(c), that a response was not
 timely filed since the date of service as required by L.B.R. 3007-1(c).


 Dated: June 19, 2020

                                                      Respectfully submitted,
                                                      /s/ Tricia S. Terry
                                                      Tricia S. Terry (P59522)
                                                      MARRS & TERRY, PLLC
                                                      Attorneys for Debtors
                                                      6553 Jackson Rd.
                                                      Ann Arbor MI 48103
                                                      734-663-0555
                                                      tterry@marrsterry.com




19-56859-mlo      Doc 27    Filed 06/19/20     Entered 06/19/20 08:37:53         Page 1 of 1
